               Case 2:15-cr-00119-MCE Document 96 Filed 07/20/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:15-CR-00119-MCE
11
                                   Plaintiff,             STIPULATION AND ORDER REGARDING
12                                                        RESTITUTION
                             v.
13                                                        DATE: July 2, 2020
     ROBERT CHAVEZ,                                       TIME: 10 a.m.
14                                                        COURT: Hon. Morrison C. England, Jr.
                                   Defendant.
15

16
             The United States of America, by and through Assistant United States Attorney Mira Chernick, and
17
     defendant Robert Chavez, by and through his counsel Timothy Zindel, respectfully request that the Court
18
     order that defendant Robert Chavez pay restitution in the amount of $3,000 for the following reasons:
19
                1. The Court sentenced Chavez on November 15, 2019, but did not order restitution at the
20
                    time of sentencing. Instead, the matter of restitution was set to be determined at a later
21
                    restitution hearing originally scheduled for January 17, 2020. ECF No. 82.
22
                2. Through a series of orders, the restitution hearing was continued to July 2, 2020. ECF
23
                    Nos. 87, 88, 89, 90, 94.
24
                3. By agreement of the parties, the restitution hearing was vacated in favor of resolution by
25
                    stipulation.
26
                4. Since the sentencing hearing, the United States has been working with counsel for
27
                    Juvenile Victim 1 to obtain information pertinent to restitution. The parties have also
28


      STIPULATION AND ORDER REGARDING RESTITUTION         1
30
            Case 2:15-cr-00119-MCE Document 96 Filed 07/20/20 Page 2 of 3

 1               conferred regarding the proper restitution amount in this case. Pursuant to those

 2               discussions, the parties hereby stipulate and agree that defendant Chavez shall be liable

 3               for restitution in the amount of $3,000, made payable to Juvenile Victim 1 (whose

 4               information will be submitted in a separate filing under 18 U.S.C. § 3509(d)(2) to the

 5               Court, so that restitution may be paid out to him/her).

 6            5. The parties also agree that the amount of restitution set forth in this Stipulation is

 7               supported by a preponderance of the evidence.

 8            6. Defendant Chavez further agrees to pay restitution as set forth herein.

 9            7. Payment shall be made by cashier’s check payable to the Clerk of the Court for the

10               Eastern District of California. Pursuant to 18 U.S.C. § 3664(k), the defendant also

11               understands that he must notify the Court and the Attorney General of any material

12               change in his economic circumstances that might affect his ability to pay restitution.

13            8. The parties further agree that payment of restitution during Defendant’s imprisonment

14               should be through the Bureau of Prisons Inmate Financial Responsibility Program.

15               IT IS SO STIPULATED.

16

17   Dated: July 14, 2020                                   MCGREGOR W. SCOTT
                                                            United States Attorney
18

19                                                   By: /s/ MIRA CHERNICK
                                                         MIRA CHERNICK
20                                                       Assistant United States Attorney
21   Dated: July 14, 2020
22                                                   By: /s/ TIMOTHY ZINDEL
                                                         TIMOTHY ZINDEL
23                                                       Attorney for Defendant Robert
                                                         Chavez
24

25

26

27

28


     STIPULATION AND ORDER REGARDING RESTITUTION        2
30
               Case 2:15-cr-00119-MCE Document 96 Filed 07/20/20 Page 3 of 3

 1                                                     ORDER

 2          The Court has reviewed the Stipulation of the parties for an order holding defendant Robert Chavez

 3 liable for restitution in the amount of $3,000. Based on that stipulation and the defendant’s obligation to pay

 4 restitution pursuant to 18 U.S.C. § 3663, the Court finds good cause to enter an order holding Robert Chavez

 5 liable for restitution in the amount of $3,000. The defendant shall pay restitution in the amount of $3,000.

 6          Payment shall be made by cashier’s check payable to the Clerk of the Court for the Eastern District

 7 of California. Payment of restitution during the defendant’s imprisonment shall be made through the Bureau

 8 of Prisons Inmate Financial Responsibility Program.

 9          Pursuant to 18 U.S.C. § 3664(k), the defendant must notify the Court and the Attorney General of

10 any material change in his economic circumstances that might affect his ability to pay restitution.

11          The United States shall provide the Court within 14 days of this Order a filing under 18 U.S.C. §

12 3509(d)(2) with Juvenile Victim 1’s information so that restitution may be paid out to him/her.

13          IT IS SO ORDERED.

14 Dated: July 17, 2020

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       STIPULATION AND ORDER REGARDING RESTITUTION         3
30
